Per curiam.
William H. Lumpkin has filed a petition for voluntary suspension of his license to practice law in this state. In his petition, he acknowledges he has been charged with murder, a violation of OCGA § 16-5-1. Although he denies that charge, he admits that if he is convicted he will be subject to discipline for violation of Standard 66 of Bar Rule 4-102 (d). He admits that under the circumstances it is appropriate that this Court, pursuant to the provisions for emergency suspension under Bar Rule 4-108, suspend his license until the final disposition of all disciplinary proceedings predicated on the conduct underlying this voluntary petition. The State Bar has no objec*185tion to Lumpkin’s petition.
Decided October 15, 1996.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Joseph R. Neal, for Lumpkin.
We have reviewed the record and agree that an emergency suspension under Bar Rule 4-108 is appropriate in this matter. Accordingly, it is hereby ordered that Lumpkin’s petition is accepted, and that his license to practice law in this state is suspended until the final disposition of all disciplinary proceedings predicated on the charges against him underlying this voluntary petition. Lumpkin is reminded of his obligation to protect the interests of his clients and to comply with all the requirements of Bar Rule 4-219 (c) (1) and (2).

Petition for voluntary suspension of license accepted.


All the Justices concur.